IN THE COURT OF APPEALS OF TENNESSEE
                                AT NASHVILLE

                        JIMMY HOBBS v. ANN MARIE HOBBS

                   Direct Appeal from the Circuit Court for Sequatchie County
                            No. 6827    Thomas W. Graham, Judge



                     No. M1999-00715-COA-R3-CV - Decided July 13, 2000


Two years after a divorce, and eight months after the divorce decree was affirmed on appeal, the
former husband filed a pro se motion asking the trial court to review new evidence and to find that
he had been defrauded and denied his constitutional rights in the divorce proceeding. The trial court
treated the pleading as a motion under Rule 60, Tenn. R. Civ. P., and held that the motion was (1)
untimely and (2) not supported by the proof submitted by the movant. We affirm the trial court.

              Tenn. R. App. P. Appeal as of Right; Judgment of the Circuit Court
                                  Affirmed and Remanded

CANTRELL , P.J., M.S., delivered the opinion of the court, in which KOCH and CAIN , JJ. joined.

Jimmy Hobbs, Dunlap, Tennessee, Pro Se.

M. Keith Davis, Dunlap, Tennessee, for the appellee, Ann Marie Hobbs.

                                   MEMORANDUM OPINION1


       Mr. and Mrs. Hobbs were divorced by a decree of the Circuit Court of Sequatchie County
on June 17, 1997. Mr. Hobbs appealed, and this Court affirmed the lower court on October 23,
1998. The Supreme Court denied permission to appeal on February 8, 1999 and the opinion can be



       1
           Rule10 of the Rules of the Court of Appeals reads as follows:

               The Court, with the concurrence of all judges participating in the case, may
       affirm, reverse or modify the actions of the trial court by memorandum opinion when
       a formal opinion would have no precedential value. When a case is decided by
       memorandum opinion it shall be designated “MEMORANDUM OPINION,” shall
       not be published, and shall not be cited or relied on for any reason in any unrelated
       case.
found at 987 S.W.2d 844 (Tenn. Ct. App. 1998). The Supreme Court of the United States denied
Mr. Hobbs’ petition for certiorari.

        On June 18, 1999, Mr. Hobbs filed a motion in the circuit court asking the court to consider
new evidence, and to hold that Mrs. Hobbs perjured herself in the divorce case, and failed to pay the
debts the court ordered her to pay. The court conducted a hearing, heard Mr. Hobbs’ testimony, and
reviewed the documents he presented. The court concluded that the motion should be treated as a
motion under Rule 60, Tenn. R. Civ. P., seeking relief from the prior judgment. But as the rule
requires a motion seeking relief on the ground of fraud to be filed within one year of the judgment,
the motion was too late. See Rule 60.02, Tenn. R. Civ. P. The court also considered the other
general allegations of misconduct on the part of various lawyers and public employees, and found
that the proof failed to support those allegations.

        We concur in the findings and conclusions of the trial court. Although it is difficult to
establish the specific relief Mr. Hobbs seeks, the ones that can be articulated are beyond the reach
of Rule 60, which, in any event, come too late to be considered.

       The judgment of trial court is affirmed, and the cause is remanded to the Circuit Court of
Sequatchie County for any further proceedings necessary. Tax the costs on appeal to the appellant,
Jimmy Hobbs.




                                                -2-